Citation Nr: 0320329	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  00-20 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for 
pseudofolliculitis barbae, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from September 
1972 to October 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  In that decision, the RO, in 
particular, denied a disability evaluation greater than 
10 percent for the veteran's pseudofolliculities barbae.  
Following notification of the decision, the veteran perfected 
a timely appeal with respect to the issue of entitlement to a 
disability evaluation greater than 10 percent for the 
service-connected pseudofolliculitis barbae.  

In December 2002, the Board determined that the veteran's 
increased rating claim required further development 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West 2002)).  Based 
upon this conclusion, the Board undertook evidentiary 
development with regard to this issue.  


REMAND

As noted in the Introduction portion, the Board has conducted 
additional development of the veteran's increased rating 
claim for his service-connected skin disorder pursuant to 
38 C.F.R. § 19.9(a)(2).  Significantly, however, in a recent 
decision, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) invalidated 38 C.F.R. 
§ 19.9(a)(2), including 38 C.F.R. § 19.9(a)(2)(ii) (regarding 
notice to the veteran and his or her representative/attorney 
of the evidence obtained as a result of Board development and 
the opportunity to respond).  See also, 38 C.F.R. § 20.903.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Pursuant to this recent 
decision, the Federal Circuit Court explained that the proper 
procedure is to allow the RO an opportunity to review in the 
first instance the evidence procured as a result of Board 
development.  Id.  

In correspondence dated in April 2003, the veteran explained 
that the only medical facility in which he had received 
treatment for his service-connected pseudofolliculitis barbae 
was the VA Medical Center (VAMC) in Little Rock, Arkansas.  
Further review of the claims folder indicates that, in the 
previous month, records of treatment that the veteran had 
received at this facility between August 1988 and December 
2002 had been obtained and associated with his claims folder.  
Significantly, however, the RO has not had the opportunity to 
adjudicate the veteran's increased rating claim with a 
consideration of this additional evidence.  

Additionally, the Board notes that the schedular criteria by 
which skin disorders are rated changed during the pendency of 
the veteran's appeal.  The new criteria became effective on 
August 30, 2002.  See 67 Fed. Reg. 49,590-49,599 (July 31, 
2002) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7833).  Therefore, adjudication of a claim of entitlement to 
a disability evaluation greater than 10 percent for 
pseudofolliculitis barbae must include consideration of both 
the old and the new criteria.  Karnas v. Derwinski, 
1 Vet.App. 308 (1991).  This rule of adjudication requires 
that the criteria most favorable to the veteran's claim be 
used.  Id.  A complete and thorough review of the claims 
folder in the present case indicates that the RO has not 
considered the veteran's increased rating claim for his 
service-connected skin disorder under this new rating 
criteria.  

Moreover, the Board notes that there was an additional 
substantial change in the law during the pendency of the 
veteran's appeal.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  In particular, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment but not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  See also, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2002); and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Such notification 
includes informing the veteran and his/her representative of 
the VCAA, the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his/her claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

Concerning the application of the VCAA to the current appeal, 
the Board acknowledges that, by the November 1999 statement 
of the case, a February 2001 letter, and supplemental 
statements of the case furnished in March and July 2001, the 
RO notified the veteran and his representative of the 
particular type of evidence needed from him with regard to 
his increased rating claim for his service-connected skin 
disorder, pursuant to the old rating criteria.  See, 
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7819 (prior to 
August 30, 2002).  Significantly, however, the veteran has 
not been informed of the necessary information needed from 
him with regard to the new rating requirements.  See, 
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7819 (since 
August 30, 2002).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  See, e.g., 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7819 (prior to, 
and since, August 30, 2002).  

2.  Following completion of the above 
development, the RO should re-adjudicate 
the issue of entitlement to a disability 
rating greater than 10 percent for the 
service-connected pseudofolliculitis 
barbae.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal [see, 
38 C.F.R. § 4.118, Diagnostic Codes 7806, 
7819 (prior to, and since, August 30, 
2002)] as well as a summary of the 
evidence received since the issuance of 
the last SSOC in July 2001.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran also has the right to submit additional evidence 
and argument on the matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



